OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on March 10, 1954. On November 24, 1997, respondent was *91convicted upon his plea of guilty in the Federal District Court for the Western District of New York of making a false written statement to the United States Government, in violation of 18 USC § 1001. On December 11, 1997, this Court entered an order suspending respondent and directing him to show cause why a final order of discipline should not be entered pursuant to Judiciary Law § 90 (4) (b) and (e). Respondent appeared and argued that there is no corresponding New York State felony and that his conduct does not constitute a serious crime pursuant to Judiciary Law § 90 (4) (d).
We conclude that making a false written statement to the Government is essentially similar to offering a false instrument for filing in the first degree in violation of Penal Law § 175.35, a class E felony (see, Matter of Tracy, 218 AD2d 48; Matter of Knoll, 181 AD2d 136). Accordingly, respondent is automatically disbarred pursuant to Judiciary Law § 90 (4) (b) and (e).
Pine, J. P., Lawton, Wisner, Balio and Boehm, JJ., concur.
Final order of disbarment entered pursuant to Judiciary Law § 90 (4) (b) and (e).